Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered December 13, 1988, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
*501Since the defendant failed to make a sufficient prima facie factual showing in her motion papers to warrant a Mapp suppression hearing, the Supreme Court properly denied that branch of her omnibus motion (see, People v Reynolds, 71 NY2d 552; People v Covington, 144 AD2d 238; People v Gill, 138 AD2d 738).
The sentence imposed was not unduly harsh or excessive (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.